Citation Nr: 1214265	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-21 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, to include chest and neuromuscular pain and hole in heart.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to December 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a special claims processing unit ('Tiger Team') at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In a June 2009 substantive appeal, via a VA Form 9, the Veteran requested a personal hearing before the Board at the RO. A hearing was scheduled for August 2010, but the Veteran did not appear. The Veteran reported in a subsequent August 2010 statement that he was unable to attend the Board hearing because he is incarcerated and the prison authorities were not informed of the date in order to provide him with transportation. In February 2012, the Veteran was informed of other options pursuant to 38 C.F.R. § 20.700, and he responded in a March 2012 statement that he would still like a hearing and noted that he will be up for parole in late 2013. Accordingly, this case must be remanded to afford the Veteran his requested personal hearing before the Board at the RO. See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2011).      

Furthermore, National Veterans Legal Services Program revoked its power of attorney and withdrew as the Veteran's representative in November 2009 prior to the certification of this appeal. The record reflects that written notice was provided to both the Veteran and the RO. In the March 2012 statement, the Veteran indicated that he desired another representative. Accordingly, the Veteran should be afforded an opportunity to select another representative. See 38 C.F.R. § 20.600 (2011).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:

1. Afford the Veteran the opportunity to select another representative and provide him with the appropriate form with which to do so.

2. Schedule the Veteran for a Travel Board hearing at the RO. The Veteran, and his representative, if any, should be notified of the date and time of the hearing. 

Thereafter, if in order, the case should be returned to the Board. The Board intimates no opinion as to the ultimate outcome in this case. The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

